                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

PAUL ROBINSON                                                                       PETITIONER

V.                                                                  NO. 4:17-CV-145-DMB-DAS

STATE OF MISSISSIPPI, et al.                                                     RESPONDENTS


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of United States Magistrate Judge

David A. Sanders. Doc. #14.

                                               I
                                       Procedural History

       On or about October 11, 2017, Paul Robinson filed a petition for a writ of habeas corpus

in the United States District Court for the Northern District of Mississippi regarding his conviction

for murder and the revocation of his probation on his conviction for mayhem. Doc. #1. Claiming

his Fifth, Sixth, and Fourteenth Amendment rights were violated, Robinson asks the Court to

“overturn [his] conviction or at least grant [him] a new trial ….” Id. at 5–6, 8–9, 14.

       On December 14, 2017, United States Magistrate Judge David A. Sanders directed the

State of Mississippi to file a response to the petition no later than March 13, 2018. Doc. #5 at 1.

On the State’s motion, Judge Sanders extended the State’s time to respond to May 14, 2018. Docs.

#8, #9. On May 11, 2018, the State filed a motion to dismiss. Doc. #11. On or about May 30,

2018, Robinson filed a “Reply Brief.” Doc. #13.

       On August 14, 2018, Judge Sanders issued a Report and Recommendation recommending

that the State’s motion to dismiss be granted and that Robinson’s petition for a writ of habeas

corpus “be dismissed as untimely filed.” Doc. #14 at 1. Judge Sanders determined Robinson’s
probation revocation for his mayhem conviction became final on January 25, 2002, and “any

federal habeas corpus challenge to the revocation proceeding was due on … January 27, 2003.”1

Id. at 4. Additionally, Judge Sanders determined Robinson’s murder conviction became final on

October 20, 2003, and any federal habeas corpus challenge was due on October 20, 2004. Id.

              On August 31, 2018, the Court received from Robinson a document titled, “Summary of

Judgement,” the substance of which this Court construes as an objection to the Report and

Recommendation. Doc. #16. On September 13, 2018, the State filed a response to it. Doc. #18.

                                                                       II
                                                               Standard of Review

              Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

                                                                      III
                                                                    Analysis

              “This case is governed by 28 U.S.C. § 2244(d)(1)(A), which imposes a one-year deadline

for filing habeas petitions from the date on which the judgment became final by the conclusion of

direct review or the expiration of the time for seeking such review.” Green v. Banks, No. 1:18-

CV-181, 2018 WL 6169223, at *1 (S.D. Miss. Nov. 26, 2018) (internal quotation marks omitted).

Under 28 U.S.C. § 2244(d)(2), “[t]he federal limitations period is tolled while a properly filed

application for State post-conviction or other collateral review is pending.” O’Neal v. Banks, No.



                                                            
1
  Judge Sanders explained that because January 25, 2003, was a Saturday, Robinson’s habeas corpus petition was due
the following Monday, January 27, 2003. Doc. #14 at 4.



                                                                       2
1:17-CV-22, 2017 WL 1483298, at *2 (N.D. Miss. Apr. 25, 2017) (internal quotation marks

omitted).

       In his objection, Robinson argues he suffered ineffective assistance of counsel and was

illegally sentenced, which he contends are exceptions to the one-year limitations period. Doc. #16

at 3–4. Also in his objection, Robinson raises claims of actual innocence to his convictions for

mayhem and murder.

                                     A. Limitations Period

       28 U.S.C. § 2244(d) provides:

       (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of—

            (A) the date on which the judgment became final by the conclusion of direct
            review or the expiration of the time for seeking such review;

            (B) the date on which the impediment to filing an application created by State
            action in violation of the Constitution or the laws of the United States is
            removed, if the applicant was prevented from filing by such State action;

            (C) the date on which the constitutional right asserted was initially recognized
            by the Supreme Court, if the right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on collateral review; or

            (D) the date on which the factual predicate of the claim or claims presented
            could have been discovered through the exercise of due diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d)(1) & (2).

       Where a petition is filed outside the one-year limitations period, the “application must be

dismissed as untimely … unless the one-year … period was interrupted as set forth in 28 U.S.C. §

2244(d)(2),” Zapata v. Cain, 614 F.Supp.2d 714, 717 (E.D. La. 2007); or “rare and exceptional




                                                 3
circumstances” justify equitable tolling of the limitations period, Felder v. Johnson, 204 F.3d 168,

170–71 (5th Cir. 2000).

              Under Mississippi Rule of Appellate Procedure 4(a), a defendant has thirty days from the

date of entry of the criminal judgment to file a notice of appeal. Frith v. Epps, 392 F. App’x 342,

345 (5th Cir. 2010). Though Robinson filed state court appeals to his January 25 probation

revocation and October 20 murder conviction, they were not filed until after the one-year

limitations period expired. See Doc. #11-2 at 3 (reflecting Robinson’s appeal of murder conviction

filed on or about April 12, 2013); Doc. #11-1 at 21 (reflecting Robinson’s motion for post-

conviction collateral relief on mayhem conviction filed on or about May 7, 2013). Thus, because

under Mississippi law, there is no direct appeal from an order revoking probation, Beasley v. State,

795 So. 2d 539, 540 (Miss. 2001), Robinson’s federal habeas petition challenging his January 25,

2002, probation revocation2 was due on January 27, 2003. And, his federal habeas petition

challenging his October 20, 2003,3 murder conviction was due on October 20, 2004. Because

Robinson did not file this federal habeas petition until October 11, 2017, statutory tolling does not

apply.

              In Lookingbill v. Cockrell, the Fifth Circuit held that equitable tolling is available “if the

plaintiff was actively misled by the defendant about the cause of action or was prevented in some

extraordinary way from asserting his rights.” 293 F.3d 256, 264 (5th Cir. 2002) (internal quotation

marks and alterations omitted). Courts will “invoke equitable tolling only when petitioners


                                                            
2
    See Doc. #12-2 at 48–49.
3
  On August 21, 2003, the Bolivar County Circuit Court tolled for thirty days Robinson’s time for filing a direct appeal
of his murder conviction to deposit funds with the court for the costs associated with his appeal such as hiring an
attorney. Doc. #12-2 at 70. On or about September 16, 2003, Robinson moved for a thirty-day extension to hire an
attorney but the state court never ruled on the motion. See Doc. #11-2 at 2, 9. However, Robinson did not file a notice
of appeal within the additional thirty-day time period he requested. Thus, Robinson’s judgment became final, at the
latest, on October 20, 2003.



                                                               4
demonstrate that they have acted with due diligence.” Manning v. Epps, 688 F.3d 177, 184 (5th

Cir. 2012).

        Regarding his murder conviction, Robinson argues the state court failed to respond to his

motion for an extension of time to hire counsel and that such demonstrates he has “been pursuing

[his] case.” Doc. #16 at 3; see Doc. #11-2 at 9. Robinson asserts, “I can’t file my ‘habeas corpus’

until I have exhausted my state remedies.” Doc. #16 at 3. Although the state court docket does

not reflect the entry of an order on Robinson’s motion for an extension, it does not indicate that

Robinson retained an attorney or filed a notice of appeal within the additional time period he

requested. See Doc. #12-3 at 22–23. So, even if Robinson’s request for an extension to hire

counsel is deemed pending, such request does not toll the limitations period. Cf. Manning, 688

F.3d at 187 (state court’s failure to appoint counsel does not excuse petitioner’s extended period

of inactivity).

        Moreover, “petitioners seeking to establish due diligence must exercise diligence even

when they receive inadequate legal representation.” Id. at 185. “[I]neffective assistance of counsel

is irrelevant to the tolling decision because a prisoner has no right to counsel during post-

conviction proceedings.” United States v. Petty, 530 F.3d 361, 366 (5th Cir. 2008). Accordingly,

Robinson’s argument that he received ineffective assistance of counsel does not excuse the

untimely filing of his federal habeas corpus petition.

        Regarding Robinson’s illegal sentence argument, “[t]here is no ‘illegal sentence’ exception

to the federal limitations period.” O’Neal v. Banks, No. 1:17-CV-22, 2017 WL 1483298, at *3

(N.D. Miss. Apr. 25, 2017). Accordingly, Robinson’s objection to that effect is overruled.

                                      B. Actual Innocence

        Regarding his claims of actual innocence, Robinson contends that he pled guilty to




                                                 5
mayhem not because he committed the crime but because he “felt bad about … the incident,” and

that, with regard to the murder conviction, “[t]he state is punishing [him] for a crime [he] didn’t

commit ….” Doc. #16 at 2, 9.

       The United States Supreme Court has held that “actual innocence, if proved, serves as a

gateway through which a petitioner may pass whether the impediment is a procedural bar … or …

expiration of the [AEDPA] statute of limitations.” McQuiggin v. Perkins, 569 U.S. 383, 386

(2013). Thus, a valid claim of actual innocence would permit the Court to consider the merits of

an otherwise untimely petition. Id.

       To state a valid claim of actual innocence, a petitioner bears the burden of persuasion to

show that, “in light of the new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt.” Id. at 386. Robinson, however, only offers a bare assertion

that he is innocent of mayhem and has presented no new evidence regarding his murder conviction

that establishes his actual innocence. Such “conclusory allegations do not raise a constitutional

issue in a habeas proceeding.” Ross v. Estelle, 694 F.2d 1008, 1012 (5th Cir. 1983).

       In short, Robinson has not met his burden to overcome the one-year limitations period.

                                              IV
                                           Conclusion

       Robinson’s objections [16] to the Report and Recommendation are OVERRULED; the

Report and Recommendation [14] is ADOPTED as the order of the Court; the State’s motion to

dismiss [11] is GRANTED; and Robinson’s petition [1] is DISMISSED with prejudice. A final

judgment consistent with this order will issue separately.

       SO ORDERED, this 22nd day of March, 2019.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
